Citation Nr: 0940909	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a spine disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

3.  Entitlement to a compensable rating for a simple right 
parietal skull fracture.  

4.  Entitlement to an increased initial rating for trigeminal 
neuralgia headaches, currently rated as 30 percent disabling.  

5.  Entitlement to an effective date earlier than August 4, 
2006, for the award of service connection for trigeminal 
neuralgia headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to 
January 1947 and from April 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2006 and April 2007 rating decisions of a 
Department of Veterans Appeals (VA) Regional Office (RO) that 
declined to reopen the Veteran's claim for service connection 
for a spine disability, continued a noncompensable rating for 
a simple right parietal skull fracture, denied service 
connection for PTSD, and granted service connection and 
assigned a 30 percent disability rating for trigeminal 
neuralgia headaches, effective August 4, 2006.

In February 2008, the Board denied the Veteran's claims for 
service connection for a spine disability, a compensable 
rating for a simple right parietal skull fracture, an 
increased rating for trigeminal neuralgia headaches, and an 
effective date earlier than August 4, 2006, for the award of 
service connection for trigeminal neuralgia headaches.  At 
that time, the Board also remanded the claim for service 
connection for PTSD.  The Veteran appealed the Board's denial 
of his claims to the United States Court of Appeals for 
Veterans Claims.

Regrettably, the Veteran died on February [redacted], 2009.  Due to 
the Veteran's death, a July 2009 Order of the Court vacated 
the Board's February 2008 decision and dismissed the 
Veteran's appeal for lack of jurisdiction.  
The Board has advanced this case on the docket pursuant to 38 
C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Board issued a decision in February 2008 that denied 
the Veteran's claims for service connection for a spine 
disability, a compensable rating for a simple right parietal 
skull fracture, an increased rating for trigeminal neuralgia 
headaches, and an effective date earlier than August 4, 2006, 
for the award of service connection for trigeminal neuralgia 
headaches.  At that time, the Board also remanded a claim for 
service connection for PTSD.

2.  The Veteran died in February 2009.  A copy of his death 
certificate has been associated with the claims folder.

3.  In a July 2009 Order, the Court vacated the Board's 
February 2008 decision.


CONCLUSION OF LAW

All pending appeals are dismissed due to the death of the 
claimant..  38 U.S.C.A. § 7104(a) (West 2009); 38 C.F.R. § 
20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in February 2009, while his appeal of the 
Board's February 2008 decision was pending before the Court 
and while he had a pending appeal for service connection for 
PTSD.  However, as a matter of law, Veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

When a claimant dies during the course of an appeal, the 
appropriate remedy is to vacate the Board's decision from 
which the appeal to the United States Court of Appeals for 
Veterans Claims was taken.  The Court further held that would 
have the legal effect of nullifying the previous 
adjudications by the RO, that is, causing the underlying 
decisions by the RO to be vacated as well, because the RO's 
decisions are subsumed in the decision by the Board.  Smith 
v. Brown, 10 Vet. App. 330, (1997); Yoma v. Brown, 8 Vet. 
App. 298 (1995); 38 C.F.R. § 20.1104 (2009).

In accordance with this precedent, the Court vacated the 
Board's February 2008 decision and dismissed the appeal.  The 
Veteran's appeals to the Board, which also includes an appeal 
for service connection for PTSD which the Board remanded, has 
become moot by virtue of his death and must be dismissed for 
lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such a request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C. § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008).  As provided for in 
the new provision, a person eligible for substitution 
includes a living person who would be eligible to receive 
accrued benefits due to the claimant under 38 U.S.C.A. § 
5121(a).  VA will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the RO from which the claim originated. 




ORDER

The appeals are dismissed due to the Veteran's death.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


